In an action against the owners of an apartment house to recover damages for an assault committed by the janitor or superintendent upon a tenant, judgment entered on the verdict of a jury in favor of plaintiff, insofar as appealed from, reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The proof is insufficient to establish the plaintiff’s cause of action. A new trial would be granted on the ground that the verdict is against the weight of the evidence insofar as it finds that appellants’ servant, at the time of the assault, was acting in the furtherance of his masters’ interests and within the scope of his employment. Hagarty, Acting P. J., Johnston, Adel and Sneed, JJ., concur; Carswell, J., dissents and votes to affirm.